DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response communications dated 07/30/2020.  Claims 1-4 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 9/1/2020 and 9/25/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al. (US 9,258,629) (hereinafter “Graves”).
claim 1, in accordance with Graves reference entirety, Graves discloses a high speed split receiver interface system (FIG. 1 and Abstracts: “a cloud radio access network (C-RAN) includes a first plurality of antennas and a first plurality of radio remote units (RRUs) coupled to the plurality of antennas.  The C-RAN also includes a first plurality of broadband base units (BBUs) and a first photonic switch optically coupled between the first plurality of RRUs and the first plurality of BBUs”) for sensing a series of external signals, the system including: 
a series of remote radio head units (RRUs 132) configured for receiving a sensed signal (cellular signal) in an analog electric form (148) (col. 5, lines 4-8: “RRU 132 receives the incoming cellular traffic from user devices, which is encoded in an upstream coding constellation, for example a QAM format. RRU 132 may recover the I and Q components from the receiver intermediate frequency signal”), each of the remote radio head units (RRUs 132) being configured to convert its sensed signal (cellular signal) into a corresponding digital electrical form (I and Q components) and then into a corresponding optical data form (134)  suitable for dispatch over an optical data interconnection (134&130&112) (col. 5, lines 7-13: “The I and Q components are fed into a high speed A/D converter, before the digital data is multiplexed with the RRU control channel, and converted into an optical signal. Alternatively the receiver intermediate frequency signal is oversampled and transmitted digitally to the BBU for I and Q extraction.”); 
at least one optical interconnect (134&130&112) interconnecting each of the remote radio head units (132) with a baseband unit (102) (col. 5, lines 16-17: “The optical signal is transmitted on optical link 130 to BBU 102); 
BBU 102) interconnecting the series of remote radio head units (RRUs 132) using corresponding optical interconnects (134&130&112), and including: a converter (112) configured to convert the received optical signals (120) into corresponding electrical digital form and to down sample the optical signals to corresponding down sampled signals (col. 5, lines 17-23: “The received data is converted to an output of TCP/IP traffic, for example in a standard Ethernet format, and transmitted to a data center or data network.  This may be done by a process of decoding the modem constellation, extracting the data, and passing the extracted data to the packet switched network”); a memory store configured for storing the down sampled signals (col. 5, lines 17-23: “The received data is converted to an output of TCP/IP traffic, for example in a standard Ethernet format, and transmitted to a data center or data network.  This may be done by a process of decoding the modem constellation, extracting the data, and passing the extracted data to the packet switched network.”  From such disclosure, it is inherent that there is a memory store configured for storing the extracted data corresponding to the claimed limitations); and 
an external network interface (CORE NETWORK) configured for transmission of the saved signals to an external device (cloud data center) (col. 3, lines 40-47: “A cloud computing radio access network (C-RAN) is a type of cellular network.  A C-RAN involves a large array of virtual or actual broadband base units (BBUs) that interact with the rest of the cloud data center to provide broadband and communication services to cellular subscribers … modulation for services”). 

claim 2, in addition to features recited in base claim 1 (see rationales discussed above, Graves also discloses a series of antenna devices interconnected to the remote radio head units (RRUs 132) and configured for sensing an external environment (Abstract and thereinafter: “a first plurality of radio remote units (RRUs) coupled to the plurality of antennas.” Or FIG. 6; and col. 6, lines 8-10: “RRUs 198 coupled to antennas 196 at antenna sites.” Or col. 6, lines 22-23: “he antenna sites have one or more antenna 196 and sufficient RRUs 198 to meet the peak traffic demand of the antenna site” ). 
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above, Graves also discloses wherein said optical interconnect (134&140&112) provides a one way connection of data only from the series of remote radio head units (RRUs 132) to the corresponding first baseband unit (BBU 102) (col. 5, lines 16-17: “the optical signal is transmitted on optical link 130 to BBU 102”). 
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above, Graves also discloses a series of baseband units (FIG. 6; BBUs 194) interconnected to the first baseband unit (RRU 198) (FIG. 6; BBU interconnected RRU 198) (col. 6, lines 8-19: “A one-to-one mapping of BBUs to RRUs is pictured.  However, the separate BBUs pictured indicate a functional BBU, not a physically separate BBU.  One BBU generally has the functionality to support one RRU.  However, while the BBUs may be separate devices, they may be combined into one physical device, for instance as multiple virtual devices.  In one example, BBUs are in one single unit.  In another example, each BBU is a separate unit.  Alternatively, several BBUs make up a physical unit.  BBUs 194 are coupled to network data switch 192”) and configured for further down sampling of the received optical signal (col. 15, lines 11-31:  “the traffic for an antenna site falls to such a low level that it is not worthwhile to keep any RRUs in that site alive.  Alternatively, the entire site may need to be taken out of service for maintenance or other reasons.  In this case, all of the RRUs from the antenna site are disconnected by forced handoffs to another site.  This may be done by ramping down the power to trigger a hand-off.  A neighboring cell which is also experiencing low traffic can pick up the traffic load being handed off by extending the range of one or more of its RRUs.  This may be done by changing the antenna gain, for example beam forming, in the direction of the antenna site to be taken out of service.  Alternatively, this is done by changing the modem constellation on one or more of its RRUs to a more rugged consternation.  For example, a 256 QAM modem signal may be reduced to 64 QAM or 16 QAM, or a 64 QAM signal may be reduced to a 16 QAM signal, a 4 QAM, or a quadrature phase shift keying (QPSK) signal, reducing the traffic carrying capacity by extending its range”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2017/0288828).
Liu et al. (US 10,374,764).
Sundaresan et al. (US 9,125,047).
Luo et al. (US 2018/0255552).
Leroudier (US 2018/0234875).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 7, 2022